 

REVOLVING CREDIT NOTE

 

$2,500,000 November 8, 2012

 

FOR VALUE RECEIVED, WARWICK VALLEY TELEPHONE COMPANY, a New York corporation
(the “Borrower”), promises to pay to the order of TRISTATE CAPITAL BANK (the
“Lender”) the principal amount of TWO MILLION FIVE HUNDRED THOUSAND DOLLARS
($2,500,000) or, if less, the aggregate amount of Loans (as defined in the
Credit Agreement referred to below) made by the Lender to the Borrower pursuant
to the Credit Agreement referred to below outstanding on the Expiration Date (as
defined in such Credit Agreement) on the Expiration Date.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid at the rates and at the times determined in
accordance with the provisions of the Credit Agreement.

 

All payments of principal and interest in respect of this Revolving Credit Note
(this “Note”) shall be made in lawful money of the United States of America in
same day funds at the office of the Lender described in the Credit Agreement.

 

This Note is the Note referred to in, and is entitled to the benefits of, the
Credit Agreement, dated as of November 8, 2012 (as amended, restated, modified
or supplemented from time to time, the “Credit Agreement”) between the Borrower
and the Lender, which among other things provides for the acceleration of the
maturity hereof upon the occurrence of certain events and for repayments in
certain circumstances and upon certain terms and conditions. Terms defined in
the Credit Agreement have the same meanings herein.

 

This Note is entitled to the benefits of the Guaranty.

 

The Borrower hereby expressly waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Agreement, and an
action for amounts due hereunder or thereunder shall immediately accrue.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW
PRINCIPLES.

 

THE BORROWER HEREBY AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE OR ANY DEALINGS BETWEEN
THE BORROWER AND THE LENDER RELATING TO THE SUBJECT MATTER OF THIS NOTE OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.

 



 

 

 



IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
executed and delivered by its duly authorized officer, as of the date and the
place first above written.

 

  WARWICK VALLEY TELEPHONE
COMPANY       By: /s/ Brian H. Callahan   Brian H. Callahan   Chief Financial
Officer

 

- 2 -

 

